Citation Nr: 1710204	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  13-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEALc

Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1972 to August 1975 and from February 1977 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of those proceedings is of record.

The Board notes initially that the RO adjudicated the issue as entitlement to service connection for PTSD.  However, because the record indicates the possibility of a diagnosis of a mental health condition other than PTSD, the Board has recharacterized the issue as listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (A claim for service connection for PTSD is not limited to PTSD alone in light of other diagnoses of mental illness in the record and should be construed broadly).

While the Board herein reopens the Veteran's claim for service connection, the merits of the claim is deferred as further development is required.  Thus, the issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The December 2005 rating decision that denied the Veteran's claim for service connection for PTSD was not appealed and no new and material evidence was received within the appeal period.  

2.  Evidence received since December 2005 including lay statements and medical records is not duplicative or cumulative of evidence previously received, relates to a relevant unestablished fact, and raises a reasonable possibility of substantiating the Veteran's service connection claim.


CONCLUSIONS OF LAW

1.  The unappealed December 2005 rating decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's initial claim for PTSD was denied in a December 2005 rating decision.  The Veteran did not file a notice of disagreement with that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Since the December 2005 decision, new evidence has been received, including lay statements and medical records.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened.


REMAND

Although the Veteran has sought service connection for PTSD, the Board has expanded the issue to include psychiatric disability generally, to include PTSD, and at the April 2016 Board hearing, the Veteran indicated that the grant of any psychiatric disability would satisfy his appeal.  See Transcript at page 13

The Veteran has been diagnosed with PTSD and maintains that the condition is related to service.  He has proffered lay statements and testimony regarding multiple stressor incidents.  To wit, the Veteran has stated that he witnessed numerous plane crashes, the killing of a Filipino boy, men getting sucked into the air intake of an aircraft, an unnamed close friend and other men being blown off the side of a ship and soldiers being killed by jet blast.  Medical records also contain evidence that the Veteran has reported experiencing combat in Vietnam, seeing planes crash into the see and seeing bodies floating in the water.  The only stressor incident for which the Veteran has provided supporting detail involves witnessing a crash of a Blue Angel jet from afar while he was based at Naval Air Station Miramar in November 1978.  He has provided a lay statement from his mother, who reports that the Veteran contemporaneously told him about the crash shortly after it happened.

Although the Veteran has at times reported being in combat, the evidence of record does not indicate that he served in combat at any point during active duty.  In cases such as this, where there is no combat service, the Veteran's assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen, 10 Vet. App. at 147.

The Joint Services Records Research Center (JSRRC) has been unable to confirm that the Veteran was ever in combat, or to substantiate any of the Veteran's reports of a stressor incident, to include the Blue Angel aircraft crash.  Indeed, the JSRRC has reported that while the crash did indeed take place, the Veteran's unit was not at the location of the crash when it occurred.  The Veteran has stated that the rest of his unit was on temporary detail somewhere else and that he was left behind as he was not senior enough to accompany his unit.  

However, as noted above, the Veteran has been assessed with multiple psychiatric diagnoses during the appeal period including bipolar disorder, depression and polsybstance abuse and dependence.  As the possibility exists that these conditions may be related to service, and they have not been specifically addressed by a VA examiner, the Board finds that a new examination is necessary in order to make a fully informed decision on the claim.  38 U.S.C. § 5103A (d)(1); 38 C.F.R. § 3.159(c)(4).  Any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).




Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

2.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

3.  Once the Veteran's VA treatment records have been obtained, schedule the Veteran for a VA psychiatric examination to determine whether it is at least as likely as not that the Veteran has an acquired psychiatric condition, that is related to or had its onset during service.  A diagnosis of PTSD must be ruled out or excluded.  If the examiner diagnoses the Veteran as having PTSD, the examiner should identify the stressor(s) related to the diagnosis.

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

In offering any assessment the examiner must specifically acknowledge and discuss the competent reports from the Veteran's mother and sister relating to a change in the Veteran's behavior and/or personality following his discharge from active duty.

4.  Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


